Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 1 of 12




                                                                 Exhibit A
              Exhibit A
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 2 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 3 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 4 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 5 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 6 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 7 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 8 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 9 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 10 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 11 of 12
Case 1:20-cv-10192-IT Document 1-1 Filed 01/31/20 Page 12 of 12
